—In an action to enjoin the defendants from disseminating certain information pertaining to charges of misconduct brought by the plaintiff against the defendant Joanne Falinski, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered April 1, 1996, as granted that branch of the motion of the defendants Joanne Falinski and Robert Saperstein which was to compel the plaintiff to comply with a notice of deposition dated November 15, 1995, to depose Dr. Virginia Rederer, Superintendent of Schools of the Hendrick Hudson Central School District.
*455Ordered that the order is affirmed insofar as appealed from, with costs, and the appellant’s time to comply with the order appealed from is extended until 20 days after service upon it of a copy of this decision and order, with notice of entry; and it is further,
Ordered that the law firm of Raymond G. Kuntz, P. C., counsel to the appellant, is directed to personally pay the sum of $2,500 to the Lawyers’ Fund for Client Protection of the State of New York, within 20 days after the service upon it of a copy of this decision and order with notice of entry, for its conduct in pursuing a frivolous appeal.
The appellant concedes that it failed to comply with the procedural requirements of CPLR 3106 (d) for designating an individual to appear at the deposition instead of Dr. Rederer. It did not ask the Supreme Court, Westchester County, to excuse that failure. Accordingly, its contention that it was deprived of its rights pursuant to CPLR 3106 (d) is patently without merit. We further find that the instant appeal is frivolous within the meaning of 22 NYCRR 130-1.1 (c), and, under the circumstances, we impose a sanction of $2,500 against the law firm representing the appellant for its conduct in pursuing a frivolous appeal. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.